DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 19 June 2020 and 21 July 2020 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Drawings
Figures 10 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 8-12 are objected to because of the following informalities:   
In claim 8, line 5, --at the second edge-- should be added after “tip” (to distinguish it from “tip of the first edge” in claim 1).
	Claims 9-12 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiradate et al. (US 2014/0314557 - hereafter referred to as Hiradate; see IDS submission).

In reference to claim 1
Hiradate discloses:
An impeller (see Figure 8) for a centrifugal turbomachine, comprising:
a hub (i.e., HUB - Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Figure 8) positioned at a first end portion in an axial direction and a large-diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a blade (i.e., BLADE - Figure 8) having a first edge (i.e., LEADING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the small-diameter portion and a second edge (i.e., TRAILING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the large-diameter portion, the blade being disposed on an outer peripheral surface of the hub,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (i.e., due to RAKE ANGLE 51 (POSITIVE) - Figure 8) downstream in a rotational direction (i.e., IMPELLER ROTATION DIRECTION - Figure 8) of the impeller with respect to a radial direction.

In reference to claim 2
Hiradate discloses:
The impeller for a centrifugal turbomachine according to claim 1, wherein, when, on a first reference line connecting midpoints of the first radial-directional cross section in a blade thickness direction, a first hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a first tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations are merely definitional; Hiradate Figure 8 shows the same parameters defined by these recitations),
the first-tip side reference point is positioned downstream (i.e., due to RAKE ANGLE 51 (POSITIVE) - Figure 8) of the first hub-side reference point in the rotational direction.

In reference to claim 4
Hiradate discloses:
The impeller for a centrifugal turbomachine according to claim 2 wherein the first reference line includes a linear portion (i.e., the LEADING EDGE OF BLADE is shown as linear - see Figure 8).

In reference to claim 7
Hiradate discloses:
The impeller for a centrifugal turbomachine according to claim 1 wherein the impeller is configured such that, when a second radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the second edge (i.e., TRAILING EDGE OF BLADE), at least a part of the second radial-directional cross section in a blade-height range of 50% or more is inclined (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Figure 8) upstream in the rotational direction of the impeller with respect to the radial direction.

In reference to claim 8
Hiradate discloses:
The impeller for a centrifugal turbomachine according to claim 7, wherein, when, on a second reference line connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a second tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations are merely definitional; Hiradate Figure 8 shows the same parameters defined by these recitations),
the second-tip side reference point is positioned upstream (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Figure 8) of the second hub-side reference point in the rotational direction.

In reference to claim 10
Hiradate discloses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line includes a linear portion (i.e., the TRAILING EDGE OF BLADE is shown as linear - see Figure 8).

In reference to claim 12
Hiradate discloses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line is configured such that,
when an angle θ2 (i.e., the RAKE ANGLE 51 (NEGATIVE) / RAKE ANGLE AT TRAILING EDGE OF BLADE - Figures 8 and 9) between a second tangent to each point on the second reference line and a radial-directional line passing the point is defined such that a sign of the angle θ2 is positive when the second tangent extending radially outward from the point is positioned upstream of the radial-directional line in the rotational direction,
the angle θ2 has a maximum value of not smaller than 30 degrees (i.e., -35 degrees - Figure 9)(note: the negative angle of the convention used in Hiradate is the same as the positive angle of the convention defined by the instant claim).

In reference to claim 13
Hiradate discloses:
A centrifugal turbomachine, comprising: the impeller according to claim 1; and
a casing (see annotated Figure 1 below) disposed so as to cover the impeller.

    PNG
    media_image1.png
    217
    515
    media_image1.png
    Greyscale


In reference to claim 14
Hiradate discloses:
The centrifugal turbomachine according to claim 13, wherein the impeller comprises:
a leading edge (see the rejection of claim 1) being the first edge; and 
a trailing edge (see the rejection of claim 1) being the second edge, and wherein the centrifugal turbomachine is a centrifugal compressor (see par. [0034]).

Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (JP 2014-118833 A - hereafter referred to as Sugimoto; see attached translation).

In reference to claim 1
Sugimoto discloses:
An impeller (3) for a centrifugal turbomachine, comprising:
a hub (4) having a small-diameter portion positioned at a first end portion (i.e., an axially forward portion of arbitrary length) in an axial direction and a large-diameter portion positioned at a second end portion (i.e., an axially aft portion, apart from the identified “first end portion”) in the axial direction, the large-diameter portion having a greater diameter than the small-diameter portion; and
a blade (5) having a first edge (i.e., leading edge 5b) positioned at an axial-directional position of the small-diameter portion and a second edge (i.e., trailing edge 5c) positioned at an axial-directional position of the large-diameter portion, the blade being disposed on an outer peripheral surface of the hub,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (see θ1 in Figure 4) downstream in a rotational direction of the impeller with respect to a radial direction (R).

In reference to claim 13
Sugimoto discloses:
A centrifugal turbomachine, comprising: the impeller according to claim 1; and
a casing (18 - Figure 1) disposed so as to cover the impeller.

In reference to claim 14
Sugimoto discloses:
The centrifugal turbomachine according to claim 13, wherein the impeller comprises:
a leading edge (5b) being the first edge (5b); and 
a trailing edge (5c) being the second edge (5c), and wherein the centrifugal turbomachine is a centrifugal compressor (see Abstract).

Claims 1-4, 7, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US 2013/0272861 - hereafter referred to as Tomita).

In reference to claim 1
Tomita discloses:
An impeller for a centrifugal turbomachine, comprising:
a hub (3 - Figure 1) having a small-diameter portion positioned at a first end portion (i.e., an axially forward portion of arbitrary length) in an axial direction and a large-diameter portion positioned at a second end portion (i.e., an axially aft portion, separate from the “first end portion”) in the axial direction, the large-diameter portion having a greater diameter than the small-diameter portion; and
a blade (7) having a first edge (i.e., leading edge 7a) positioned at an axial-directional position of the small-diameter portion and a second edge (i.e., trailing edge 7b) positioned at an axial-directional position of the large-diameter portion, the blade being disposed on an outer peripheral surface of the hub,
wherein the impeller is configured such that, when a first radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the first edge, at least a part of the first radial-directional cross section in a blade-height range of 50% or more is inclined (see Figures 4, 8, and 10) downstream in a rotational direction (see bottom arrow in each of Figures 4, 8, and 10) of the impeller with respect to a radial direction.

In reference to claim 2
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 1, wherein, when, on a first reference line connecting midpoints of the first radial-directional cross section in a blade thickness direction, a first hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a first tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations are merely definitional; Tomita Figures 4, 8, and 10 show the same parameters defined by these recitations),
the first-tip side reference point is positioned downstream (see Figures 4, 8, and 10) of the first hub-side reference point in the rotational direction.





In reference to claim 3
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 2, wherein the first reference line includes a curved portion (see annotated Figure 10 below) which has a curvature center at a downstream side in the rotational direction in the first radial-directional cross section.

    PNG
    media_image2.png
    230
    330
    media_image2.png
    Greyscale


In reference to claim 4
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 2 wherein the first reference line includes a linear portion (see annotated Figure 10 above).

In reference to claim 7
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 1 wherein the impeller is configured such that, when a second radial-directional cross section is a cross section of the impeller at an axial-directional position passing a tip of the second edge (7b), at least a part of the second radial-directional cross section in a blade-height range of 50% or more is inclined (see Figure 9) upstream in the rotational direction of the impeller with respect to the radial direction.


In reference to claim 8
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 7, wherein, when, on a second reference line connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a second tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations are merely definitional; Tomita Figure 9 shows the same parameters defined by these recitations),
the second-tip side reference point is positioned upstream (see Figure 9) of the second hub-side reference point in the rotational direction.

In reference to claim 10
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line includes a linear portion (i.e., the trailing edge 7b is shown as linear in Figure 9).

In reference to claim 13
Tomita discloses:
A centrifugal turbomachine, comprising: the impeller according to claim 1; and
a casing (i.e., a shroud - see par. [0017]) disposed so as to cover the impeller.

In reference to claim 14
Tomita discloses:
The centrifugal turbomachine according to claim 13, wherein the impeller comprises:
a leading edge (7a) being the first edge (7a); and 
a trailing edge (7b) being the second edge (7b), and wherein the centrifugal turbomachine is a centrifugal compressor (see Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita.

In reference to claim 5
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 2; a phase angular difference Δθ1 (see Tomita Figure 10 showing the shape / profile of the leading edge 7a as producing a geometry having Applicant’s phase angular difference Δθ1 shown in Figure 5)  between the first tip-side reference point and the first hub-side reference point.

Tomita does not disclose:
the phase angular difference Δθ1 is not smaller than 20 angular degrees.

It is noted that Applicant’s “phase angular difference Δθ1” (see e.g. Figure 5) is related to other dimensional parameters, such as hub radius, blade radius, blade thickness, and 

In reference to claim 6
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 2 wherein the first reference line is configured such that,
when an angle θ1 between a first tangent to each point on the first reference line and a radial-directional line passing the point is defined such that a sign of the angle θ1 is positive when the first tangent extending radially outward from the point is positioned downstream of the radial-directional line in the rotational direction (note: the above recitations merely describe the geometry of angle θ1 depicted in Applicant’s Figure 6, which is clearly also present in Tomita leading edge 7a as depicted in Figures 4, 8, and 10). 

Tomita is silent as to specific values of the “angle θ1” and, thus, does not disclose:
the angle θ1 has a maximum value of not smaller than 20 degrees.

However, the “angle θ1” of Tomita is disclosed as achieving benefits (see e.g. col.7:ll.26-34 and col.8:ll.9-14) in regards to blade loading and/or flow characteristics. The design of the impeller / blades 7 of Tomita would necessarily involve specifying this angle in the course of routine optimization for configuring it to achieve desired performance characteristics, including the 

In reference to claim 12
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line is configured such that,
when an angle θ2 between a second tangent to each point on the second reference line and a radial-directional line passing the point is defined such that a sign of the angle θ2 is positive when the second tangent extending radially outward from the point is positioned upstream of the radial-directional line in the rotational direction (note: the above recitations merely describe the geometry of angle θ2 depicted in Applicant’s Figure 9, which is clearly also present in Tomita trailing edge 7b as depicted in Figure 9).

Tomita is silent as to specific values of the “angle θ2” and, thus, does not disclose:
the angle θ2 has a maximum value of not smaller than 30 degrees.

However, the “angle θ2” of Tomita is disclosed as achieving benefits (see e.g. col.7:ll.26-34 and col.8:ll.9-14) in regards to blade loading and/or flow characteristics. The design of the impeller / blades 7 of Tomita would necessarily involve specifying this angle in the course of routine optimization for configuring it to achieve desired performance characteristics, including the blade loading and/or flow characteristics, and, thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Tomita to have a value of “angle θ2” that is within the claimed range.



Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (note: the instant rejections use a different rationale than previously presented in regards to claim 8).

In reference to claim 8
Tomita discloses:
The impeller for a centrifugal turbomachine according to claim 7, wherein, when, on a second reference line connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a second tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations are merely definitional; Tomita includes the same parameters defined by these recitations).

	Tomita does not disclose:
the second-tip side reference point is positioned upstream of the second hub-side reference point in the rotational direction.

Tomita discloses a third embodiment in Figure 10 having a shape / profile of leading edge 7a but does not disclose a shape / profile of trailing edge 7b for this embodiment. Tomita’s disclosure in regards to the second embodiment of Figures 6-9 includes the same shape / profile for both of the leading edge 7a and the trailing edge 7b, but wherein the shape / profile of the trailing edge 7b is configured to point oppositely (i.e., in regards to the rotational direction) than the shape / profile of the leading edge 7a in order to balance loading between the pressure and suction sides of the blade 7 (see col.9:ll.23-30). Furthermore, the shape / profile of the leading edge 7a in the third embodiment of Figure 10 achieves the same benefit (see col.9:ll.52-59) as the shape / profile of the leading edge 7a in the second embodiment of Figures 6-9. 
Since Tomita’s disclosure indicates that it is known (in the second embodiment of Figures 6-9) to apply the oppositely-oriented (i.e., in regards to the rotational direction) shape of the leading edge 7a to the trailing edge 7b in order to achieve balanced loading, it would have been 

    PNG
    media_image3.png
    321
    443
    media_image3.png
    Greyscale


Tomita, as modified, therefore addresses:
the second-tip side reference point is positioned upstream (see Tomita Figure 10 (modified) above) of the second hub-side reference point in the rotational direction.

In reference to claim 9
Tomita, as modified, addresses:
The impeller for a centrifugal turbomachine according to claim 8, wherein the second reference line includes a curved portion (see Tomita Figure 10 (modified) below) which has a curvature center at an upstream side in the rotational direction in the second radial-directional cross section.

    PNG
    media_image4.png
    321
    443
    media_image4.png
    Greyscale


In reference to claim 10
Tomita, as modified, addresses:
The impeller for a centrifugal turbomachine according to claim 8, wherein the second reference line includes a linear portion (see Tomita Figure 10 (modified) above).

In reference to claim 11 
Tomita, as modified, addresses:
The impeller for a centrifugal turbomachine according to claim 8; a phase angular difference Δθ2 (see Tomita Figure 10 (modified) above showing the shape / profile of the trailing edge 7b as producing a geometry having Applicant’s phase angular difference Δθ2 shown in Figure 8) between the second tip-side reference point and the second hub-side reference point

Tomita, as modified, does not address:
the phase angular difference Δθ2 is not smaller than 20 angular degrees.

It is noted that Applicant’s “phase angular difference Δθ2” (see e.g. Figure 8) is related to  other dimensional parameters, such as hub radius, blade radius, blade thickness, and circumferential spacing of “second tip-side reference point” and “second hub-side reference point”, at the least, which are similarly present in Tomita Figure 10 (modified) above. The design 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745